DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 502.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “401” and “402” in paragraph [0077] (paragraphs numbers as in Applicant’s pre-grant publication US 2021/0030481) have both been used to designate the “model”. Likewise, reference character “402” has been used to designate both the “virtual reference frame” and the “model” in paragraph [0077].
Further, reference character “501” has been used to designate both the “reference frame” and the “surfaces” in paragraph [0081]. 
Further, reference characters “100” and “200” in paragraph [0083] have both been used to designate the “scanning device”. Likewise, reference character “200” has been used to designate both “bone” and the “scanning device” in paragraph [0083]. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: paragraph [0088] discloses “a distal demur surface,” which should be corrected to “a distal femur surface.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-15, 17, and 20-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites “the scanning apparatus of claim 16” in its preamble. However, claim 16 has been cancelled, thus it is unclear what elements claim 17 depends on. For the purposes of examination, claim 17 is interpreted as being dependent from claim 15. 
Claim 10 recites “the scanning apparatus of claim 1, wherein the determined placement of the anatomical region comprises placement of the anatomical region relative to a reference frame,” whereby claim 11 further states that “the processor is configured to determine the reference frame from the movement data.” Based on the dependency of claim 10 on claim 1, it is unclear what the association between the scanning device and the anatomical region is, such that the the movement data obtained and processed from the movement sensor included in the scanning device provides any information regarding “anatomical region relative to a reference frame.” In other words, the movement sensor only provides movement data for the movement of the scanning device. Thus the reference frame is determined by the movement of the scanning device. Further, the movement sensor and movement data for determining a reference frame does not provide placement information of the anatomical region as there is nothing recited in claims 1, 10, or 11 regarding the relationship between the scanning device and the anatomical region. Specifically in regard to the movement data, claim 1 recites “a scanning device…comprising…at least one movement sensor to monitor movement of the scanning device to obtain movement data.” Only the “scanner to scan an anatomical region to obtain scan data” makes reference to the anatomical region, which does not include movement data from the movement sensor. Stated differently, it is unclear how the scan data of the anatomical region and the movement data for determining a reference frame are related in the current context of the claim language  to determine the anatomical regions placement information.  
The same logic pattern applied above for claims 10 and 11 with respect to the dependency on claim 1 applies to claim 12, which recites “the scanning apparatus of claim 11, wherein the reference frame is based at least partly on a center of rotation of the anatomical region.” To restate, it is unclear how the anatomical region, scanning device, and reference frame are related.
Claims 13-15, 17, and 20-24 are indefinite due to their dependency on claim 10. 
Further, claim 13 recites the limitation “the placement of the scanning device relative to the reference frame” in the last line. However, there is insufficient antecedent basis for this limitation in the claim as “the placement of the scanning device” is not recited in any preceding claims on which claim 13 depends. Therefore, it is unclear what constitutes “the placement” of the scanning device. Further, since the movement sensor on the scanning device obtains movement data to determine the reference frame, it is unclear how “the processor is configured to determine…the placement of the scanning device relative to the reference frame.”
Further, claim 14 recites the limitation “the determined placement of the scanning device relative to the reference frame.” However, there is insufficient antecedent basis for  this limitation in the claim as “the determined placement of the scanning device” is not recited in any preceding claims on which claim 14 depends. Therefore, it is unclear what constitutes “the determined placement” of the scanning device. It is also unclear how “the determined placement” differs from “the placement” in claim 13. Further, since the movement sensor on the scanning device obtains movement data to determine the reference frame, it is unclear what the relationship is between “the determined placement of the scanning device relative to the reference frame.” 
Further, claim 20 recites the limitation “the device is adapted to be placed in a registration position to register placement of the scanning device to the reference frame.” As conveyed previously for claim 13, there is insufficient antecedent basis for this limitation in the claim as “placement of the scanning device” is not recited in any preceding claims on which claim 20 depends. Therefore, it is unclear what constitutes the “placement” of the scanning device. Further, since the movement sensor on the scanning device obtains movement data to determine the reference frame, it is unclear how the “placement of the scanning device” is registered to “the reference frame.” 
Further, claim 23 recites the limitation “the processor is configured to…determine the placement of the scanning device relative to the reference frame.” There is insufficient antecedent basis for this limitation in the claim as “placement of the scanning device” is not recited in any preceding claims on which claims 23 and 20 depend. Therefore, it is unclear what constitutes the “placement” of the scanning device. Further, since the movement sensor on the scanning device obtains movement data to determine the reference frame, it is unclear what the relationship is between “the placement of the scanning device relative to the reference frame.” 
Further, claim 24 recites the limitation “the determined placement of the scanning device relative to the reference frame.” However, there is insufficient antecedent basis for  this limitation in the claim as “the determined placement of the scanning device” is not recited in any preceding claims on which claim 24, 23, 22, and 20 depend. Therefore, it is unclear what constitutes “the determined placement” of the scanning device. It is also unclear how “the determined placement” differs from “the placement” in claim 23. Further, since the movement sensor on the scanning device obtains movement data to determine the reference frame, it is unclear what the relationship is between “the determined placement of the scanning device relative to the reference frame.” 
For at least these reasons, claim 10 and its dependents are indefinite. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 6, 9-11, 18, 20, and 22-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mauldin, Jr. et al. (US 2014/0046186).
Regarding claim 1, Mauldin teaches a scanning apparatus comprising: a scanning device, the scanning device comprising: a scanner to scan an anatomical region to obtain scan data (“the apparatus 100 can be configured to obtain ultrasonic echo information corresponding to one or more planes perpendicular to the surface of an array of ultrasound transducers (e.g., to provide “B-mode” imaging information)” [0046], whereby an ultrasound transducers for transmitting and receiving B-mode information encompass the broadest reasonable interpretation of a scanner; Further, the “one or more ultrasound transducers, such as the first ultrasound transducer 112, can generate ultrasonic energy 118A to be directed into a subject (e.g., insonifying a region of interest within the subject)” [0043] ); and
at least one movement sensor to monitor movement of the scanning device to obtain movement data (“FIG. 1 illustrates generally an example of an apparatus 100, such as a hand-held apparatus, that can include an ultrasound transducer 112 and a position tracking circuit 106” [0043], wherein “the position tracking circuit can be coupled to one or more sensors, such as an accelerometer configured to sense acceleration in one or more axes” and “can use one or more other techniques to determine a relative motion or absolute position of the apparatus 100” [0051]) and
a processor to determine a model of the anatomical region from the scan data and determine placement of the anatomical region from the movement data (“the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120), such as using imaging information obtained using the first ultrasonic transducer 112 (or an array)” [0049]), whereby the composite images/set of two-dimensional or three-dimensional representation correspond to the model; Further, “information can be obtained or sampled, the information indicative of ultrasonic energy reflected from the target 120 as the apparatus 100 is swept or moved across a range of locations. A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106, and information about reflected ultrasonic energy obtained by the ultrasonic transducer 112” [0050]).

    PNG
    media_image1.png
    580
    489
    media_image1.png
    Greyscale

Fig. 1 of Mauldin.
With regard to claim 3, Mauldin further teaches the scanning apparatus of claim 1, wherein the anatomical region comprises one or more of bone, skin, tissue, muscle, tendon, nail, organ, tooth, ligament, cartilage or surgical items (“FIG. 3 illustrates generally an illustrative example of an ultrasound imaging technique 300 such as can include apparatus and techniques that can involve independently operating, large, approximately circular ultrasound elements, such as including tracking one or more of the position or motion of a portion of the apparatus, and coupled to a processing circuit configured to one or more of compile echo data, compile position data, or provide image information for display of bone surfaces” [0057]).

Regarding claim 6, Mauldin further teaches the scanning apparatus of claim 1, wherein the scanning device comprises a housing and wherein the scanner and the at least one movement sensor are each at least partially located in the housing as depicted by FIGS. 1, 2A and 2B: “FIG. 1 illustrates generally an example of an apparatus 100, such as a hand-held apparatus, that can include an ultrasound transducer 112 and a position tracking circuit 106” ([0043]), which may reflect the hand-held apparatus depicted in FIGS. 2A and 2B. The “hand-held apparatus” encompasses a housing, under its broadest reasonable interpretation. 

With regard to claim 9, Mauldin further teaches the scanning apparatus of claim 1, wherein the determined placement of the anatomical region comprises one or more of a position and orientation of the anatomical region as previously conveyed in paragraph [0049]: “the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120).” 
 
As best understood by claim 10 (see 112(b) analysis above), Mauldin further teaches the scanning apparatus of claim 1, wherein the determined placement of the anatomical region comprises placement of the anatomical region relative to a reference frame as conveyed previously by paragraphs [0049] and [0050]: “the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120), such as using imaging information obtained using the first ultrasonic transducer 112 (or an array)” ([0049]) whereby the “composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106”([0050]). Further, “the position tracking circuit…coupled to one or more sensors, such as an accelerometer configured to sense acceleration in one or more axes” ([0043]) teaches the claimed reference frame, since both the axes and the reference frame represent space in a coordinate system. 

As best understood by claim 11 (see 112(b) analysis above), Mauldin further teaches the scanning apparatus of claim 10, wherein the processor is configured to determine the reference frame from the movement data as shown above for claim 10. The movement data is obtained by the “position tracking circuit 106…coupled to…an accelerometer configured to sense acceleration in one or more axes” ([0043]), wherein the axes sensed by the accelerometer define the reference frame. 

Regarding claim 18, Mauldin further teaches  the scanning apparatus of claim 1, wherein the scanning device is adapted to be placed in a scanning position in which the scanner scans the anatomical region, wherein the movement data is obtained while the scanning device is in the scanning position in [0049]: “In an example, information can be obtained or sampled, the information indicative of ultrasonic energy reflected from the target 120 as the apparatus 100 is swept or moved across a range of locations.” Here, obtaining or sampling information related to the reflected ultrasonic energy corresponds to the scanner scanning an anatomical region, which necessarily defines “a range of” scanning positions, and thus at least one scanning position. Further, the “position tracking circuit 106” necessarily senses the change in position since it is coupled to “one or more sensors, such as an accelerometer” ([0043]). Additionally, since the device of Mauldin may be a “hand-held apparatus”, it is necessarily adapted to be placed in a scanning position as described.

As best understood by claim 20 (see 112(b) analysis above), Mauldin further teaches the scanning apparatus of claim 10, wherein the scanning device is adapted to be placed in a registration position to register placement of the scanning device to the reference frame in paragraph [0051]: “the position tracking circuit 106 can include using one or more processors configured to perform instructions, such as a method, including using information about transducer motion (e.g., either a detected transducer motion, or using a priori information about a transducer's position such as in the case of a mechanically-scanned transducer).” In the case wherein a priori information is used, the reference frame is necessarily associated with a known position of the transducer, which represents the registration position, and is thus necessarily configured to be placed in a registration position.

Regarding claim 22, Mauldin further teaches the scanning apparatus of claim 20, wherein the scanning device is adapted to be placed in a scanning position, separated from the registration position, in which the scanner scans the anatomical region. Mauldin teaches “a range of locations” where “information indicative of ultrasonic energy reflected from the target 120” is obtained ([0049]), which represent at least one scanning position. Mauldin also teaches that “the position tracking circuit 106 can include using one or more processors configured to perform instructions, such as a method, including using information about transducer motion (e.g., either a detected transducer motion, or using a priori information about a transducer's position such as in the case of a mechanically-scanned transducer)” ([0051]), which suggests an a priori reference frame based on a given location or registration position. Therefore, since a single position determines the reference frame, all but one of the “range of locations” defining the scanning positions are necessarily separated from the registration position. 

With regard to claim 23, Mauldin further teaches the scanning apparatus of claim 22, wherein the at least one movement sensor is adapted to monitor movement of the scanning device from the registration position to the scanning position or from the scanning position to the registration position to obtain the movement data (“the position tracking circuit can be coupled to one or more sensors, such as an accelerometer configured to sense acceleration in one or more axes” and “can use one or more other techniques to determine a relative motion or absolute position of the apparatus 100” [0051], such as “across a range of locations” [0049] including the a priori transducer position and any of the scanning positions) and the processor is configured to, based on the movement data, determine the placement of the scanning device relative to the reference frame (“information can be obtained or sampled, the information indicative of ultrasonic energy reflected from the target 120 as the apparatus 100 is swept or moved across a range of locations. A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106, and information about reflected ultrasonic energy obtained by the ultrasonic transducer 112” [0050], whereby the one or more sensors coupled to the position tracking unit senses “acceleration in one or more axes” [0043] corresponding to the reference frame ) 

Regarding claim 24, Mauldin further teaches the scanning apparatus of claim 23, wherein the processor is configured to determine the placement of the anatomical region relative to the reference frame from the determined placement of the scanning device relative to the reference frame and a known or measured placement of the scanning device relative to the anatomical region. First, since the sensor coupled to the position tracking circuit 106 of Mauldin senses “acceleration in one or more axes” to define a coordinate system analogous to the claimed reference frame (paragraphs [0049]-[0051]),  the position of the apparatus (containing the sensor) is necessarily determined by the position tracking circuit 106. Additionally, Mauldin was previously shown to determine the placement of the anatomical region relative to the reference frame in paragraph [0049] (“the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120)”) and [0050] (“A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106”). Finally, the scenario “using a priori information about a transducer's position such as in the case of a mechanically-scanned transducer” ([0051]) encompasses a known or measured placement of the scanning device relative to the anatomical region. 

Regarding claim 25, Mauldin further teaches the scanning apparatus of claim 1, wherein the processor is configured to place the model of the anatomical region in a virtual scene the model being oriented in the scene based on the determined placement: “A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106, and information about reflected ultrasonic energy obtained by the ultrasonic transducer 112. The processor circuit 102 can present the constructed image to the user via the display 114” ([0049]). An image on a display necessarily encompasses a virtual scene under its broadest reasonable interpretation. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12-15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mauldin as applied to parent claim 1, and further in view of Bhandari (US 9,706,948) 
Regarding claim 4, Mauldin teaches the scanning apparatus of claim 1, but does not disclose a mount to fix the scanning device relative to the anatomical region. Bhandari is relied on instead as it teaches “an inertial sensor based surgical navigation system for knee replacement surgery” (Abstract), which shares a technical field with the instant application of surgical navigation systems. Specifically, Bhandari teaches “[i]n FIG. 1, tibiofemoral inertial sensors 20 are shown pinned directly to the femur and tibia. The tibiofemoral inertial sensors 20 can be fixed either inside or outside of the incision used for surgery. The tibiofemoral inertial sensors are used to track the position and orientation of the two bones.” (Col. 7, lines 26-31). FIG. 2A illustrates “the housings for the inertial sensors and how they interact with the other surgical equipment. The inertial sensors fall into three different categories with unique housings for each distinct category. Tibiofemoral inertial sensors 20, shown in FIG. 2A, “can be seen with two alternate housings for different embodiments of the invention. In one configuration, cortical pins 21 are used to secure the tibiofemoral inertial sensor 20 to the bone by means of a cortical pin flange 22. In a second configuration, the tibiofemoral inertial sensor 20 is secured with a single bone screw 23 used in concert with a bone grip fixation tool 24” (Col. 8, lines 25-32). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin by directly pinning the apparatus 100 containing the analogous position tracking sensor directly to the tissue of interest via the mounting elements of Bhandari in order to achieve reproducible positioning of the apparatus relative to a hand-held set-up. 

As best understood by claim 12 (see 112(b) analysis above), Mauldin teaches the scanning apparatus of claim 11, but does not disclose wherein the reference frame is based at least partly on a centre of rotation of the anatomical region. Bhandari is again relied on as it teaches that “[o]nce the tibiofemoral inertial sensors have been secured to the bones, the user interface guides the surgeon through the determination of the hip joint center. Shown in FIG. 8, the user interface instructs the surgeon to rotate the lower extremity through an arc of motion. Internally as the surgeon rotates the leg, the computer system plots the successive position and orientation coordinates from the tibiofemoral sensor onto an internal three dimensional map” (Col. 13, lines 23-30). Here, the anatomical region is the tibia and femur, whereby the “hip joint center” corresponds to the center of rotation of the leg (i.e., tibia and femur).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mauldin as conveyed previously for the analysis of claim 4 by modifying the accelerometer sensor of Mauldin with the inertial sensor of Bhandari to obtain a frame of reference based on the rotational change in position of the apparatus. Further, “[d]etermining the hip joint center in this manner has many advantages over the conventional method of surgery using an intramedullary rod. Aside from being far less invasive than the intramedullary rod, the inertial sensor based method is also more accurate” (Col. 13, lines 34-38). 

As best understood by claim 13 (see 112(b) analysis above), Mauldin as conveyed previously in claim 1 and its modification as previously conveyed for claim 4 and 12 teach  the scanning apparatus of claim 12, wherein the scanning device is configured to be fixed relative to the anatomical region to monitor a movement of the anatomical region about the centre of rotation to obtain the movement data and wherein the processor is configured to determine, from the movement data, the location of the centre of rotation, the reference frame, and the placement of the scanning device relative to the reference frame.
The modification would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the same reasons as previously conveyed for claims 4 and 12 above. 

As best understood by claim 14 (see 112(b) analysis above), the modification of Mauldin teaches the scanning apparatus of claim 13, wherein the processor is configured to determine the placement of the anatomical region relative to the reference frame from the determined placement of the scanning device relative to the reference frame and a known or measured placement of the scanning device relative to the anatomical region: First, since the sensor coupled to the position tracking circuit 106 of Mauldin senses “acceleration in one or more axes” to define a coordinate system analogous to the claimed reference frame (paragraphs [0049]-[0051]),  the position of the apparatus (containing the sensor) is necessarily determined by the position tracking circuit 106. Further, as previously conveyed by Bhandari, pinning the sensor 20 to the bone implicitly provides a known placement of the modified apparatus relative to the anatomical region. Additionally, Mauldin was previously shown to determine the placement of the anatomical region relative to the reference frame in paragraph [0049] (“the processor circuit 102 can be configured to construct one or more composite images (e.g., a set of two-dimensional or three-dimensional representations of the location, shape, orientation, or depth of the target 120)”) and [0050] (“A composite can be constructed such as using information about the position of at least the transducer 112 of the hand-held apparatus 100 (or the entire apparatus), such as provided by the position tracking circuit 106”). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin as previously conveyed for claim 4 and 12 above and for the same reasons. 

With regard to claim 15, Mauldin teaches the scanning apparatus of claim 12, wherein the anatomical region comprises a surface of a bone (“FIG. 3 illustrates generally an illustrative example of an ultrasound imaging technique 300 such as can…provide image information for display of bone surfaces” [0057]”), while its modification with Bhandari disclose that the centre of rotation being a centre of rotation of the bone (see claim 12 above, Bhandari Col. 13, lines 23-30 and FIG. 8).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin as previously conveyed for claim 4 and 12 above and for the same reasons.

Regarding claim 19, the modification Mauldin teaches the scanning apparatus of claim 1, wherein the scanning device is fixed relative to the anatomical region in one position only (Bhandari, Col. 7, lines 26-31 and Fig. 1) to obtain the movement data and the scan data (Mauldin [0049]-[0051]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mauldin as conveyed previously for claim 4 and for the same reasons.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin and Bhandari as applied to parent claim 15, and further in view of Hladio et al. (WO 2017185170, of which US 2019/0142524A1 is relied on as a US equivalent).  
Regarding claim 17, the modification of Mauldin with Bhandari teaches the scanning apparatus of claim 16 (interpreting as claim 15 as claim 16 is cancelled, see 112(b) above), wherein the…centre of rotation is at a hip joint (Bhandari, Col. 13, lines 23-30 and Fig. 8) but does not disclose wherein the surface of the bone is a distal surface of the femur.
Hladio is relied on instead for disclosing systems for generating 3D surface scans of patient anatomy for use during intra-operative surgical navigation by a localization system, which shares a technical field with the instant application. Specifically, Hladio teaches an embodiment in Fig. 11A (reproduced below) wherein “a system for 3D surface scanning and intra-operative localization is shown in the context of knee replacement surgery on a patient” ([0112]). Further, “[a] 3D surface scanning system comprising a camera 102 and a structured light projector 310 is shown. A method comprising user and computer implemented steps to enable intra-operative localization is described below: 1. A pre-operative image or model of the knee, comprising a model for a distal femur and/or an other model for a proximal tibia, is optionally loaded into the computing unit. 2. A patient's knee is prepared and exposed. 3. As shown in FIG. 11A, a first tracker 1102 is attached to a femur 1104 (only bones shown in the figure for clarity) as the patient is lying on an operating table 1106. 4. An assembly of a camera and a structured light projector, the camera being connected to a computing unit (not shown) is used to scan the distal femur of a knee. Reflections of the structured light off of the distal knee and scanning extrinsic parameter data using the first tracker are received by the camera” ([0112]). It noted that “[i]nertial sensor (e.g. accelerometers, gyroscopes) and possibly other sensors (such as magnetometers) can be incorporated into the 3D scanning system” ([0164]), thus describing an analogous system to the apparatus 100 of Mauldin.

    PNG
    media_image2.png
    224
    314
    media_image2.png
    Greyscale

Fig. 11A of Hladio. 

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Mauldin by selecting as the anatomical target location as in Hladio as a well-known target location for surgical planning in the field of arthroplasty. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Mauldin as applied to parent claim 20, and further in view of Lye (WO2014000053, of which US 2015/0199807 is relied on as a US equivalent).
Regarding claim 21, Mauldin teaches the scanning apparatus of claim 20, but does not disclose wherein the scanning device comprises a button or other actuation device that is connected to the processor and operated when the scanning device is at the registration position to cause the registration of the scanning device to the reference frame. While Mauldin was show above in claim 20 to indicate a registration position based on an “a priori information about a transducer's position such as in the case of a mechanically-scanned transducer” ([0051]), Lye is relied on to teach a button or other actuation device…to cause the registration of the scanning device to the reference frame. Lye discloses an electronic orientation monitor in the technical field of surgical navigation systems and devices for tracking or guiding surgical instruments with the instant application.
Specifically, Lye teaches that “sensing electronics are calibrated when in the electronic orientation monitor 1 has been placed in a reference orientation,” whereby “[o]nce in the reference orientation, the user presses the calibration button 2 and the monitor's processor causes the orientation sensing electronics to sense the reference orientation, which is stored in the monitor's random access memory” ([0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus 100 of Mauldin with the button of Lye and by incorporating into the processor the sensing electronics of Lye that are responsive to the calibration button to the provide accurate positioning information and to avoid distortion in the model of the anatomical region.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REMY C COOPER whose telephone number is (571)270-1816. The examiner can normally be reached M-Th 8:00 a.m. - 6:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REMY C COOPER/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793